DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/15/2022 has been entered. Claims 1, 6 and 22-24 are amended. Claim 5 has been canceled. Claims 1-4 and 6-24 are pending in this application, out of which claims 7-15 have withdrawn from further examination.

Response to Arguments
Applicant's arguments filed 08/15/2022, have been fully considered and entered but they are not persuasive.
First Argument
Huang [0043] “$205: Use the Alpha data as a Y component, set a UV component to a constant, then obtain a frame of YUV data, and input the frame of YUV data to the video encoder to perform I-frame encoding, to obtain another frame of I-frame stream, that is, obtain Alpha stream data.” 
Huang [0041 ]-[0042] “$203: Perform color space conversion on the RGB data, to obtain YUV data… S204: Input the YUV data into which the RGB data is converted to a video encoder to perform I-frame encoding, to obtain a frame of I- frame stream data, that is, obtain color stream data.”
…. Huang [0031]
when the Alpha data is encoded, the Alpha data is only encoded as Y- channel data, and the U channel and the V channel may skip an encoding/decoding process (e.g., by assigning constant values as U- channel data and V-channel data during encoding, and by skipping using/processing U-channel data and V-channel data during decoding).
That is to say, the encoding or decoding process to the Alpha data is basically the same as the RGB data, as the Alpha data is treated as a RGB data as being encoded or decoded. Although Fig. 2 of D1 shows that the process of $203-S204 is different from the process of S205, it should be understood that before $205, the YUV data is also need to be obtain from the color space conversion on the RGB data, and the YUV data for the Alpha data is also input to the video encoder to perform I-frame encoding. Therefore, as disclosed in D1, the processing of the Alpha data is the same as the processing of the YUV data or the RGB data. …
Reply
Applicant refers to Huang [0043] “$205: Use the Alpha data as a Y component, set a UV component to a constant, then obtain a frame of YUV data, and input the frame of YUV data to the video encoder to perform I-frame encoding, to obtain another frame of I-frame stream, that is, obtain Alpha stream data.” and refers to Huang [0031], which states that Alpha data is only encoded as Y- channel data, and the U channel and the V channel may skip, which highlights one difference on the process of the alpha data.
In other words, applicant highlighted that the second process at least carries some differences from the first process, hence it satisfies the broadest reasonable interpretation of the limitation “second process is different from the first process”.
Applicant is advised to amend the claim by defining the first process and the second process, or their differences (as in claim 6). 

Second Argument
Applicant respectfully submits that amended claim 1 is not anticipated by Huang. Moreover, both Rusanovskyy and Jeong fail to remedy the deficiencies of Huang. In view of the above, Applicant respectfully submits that amended claim 1 is also patentable over Huang in view of Rusanovskyy and/or Jeong. Amended independent claims 22-24 recite similarly distinguishing features as amended independent claim 1, and are likewise not rendered obvious for at least the same reasons as independent claim 1, and further in view of their own respective features.
Reply
Examiner respectfully disagrees. 
Huang in view of Rusanovskyy teaches more details about how the first process is different from the first process, as explained on claim 6 rejection.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG (US 20190222623 A1) hereinafter HUANG.
Regarding claim 1,
HUANG teaches a method of video processing, comprising: 
performing a conversion between a video comprising a plurality of pictures and a bitstream of the video, wherein each picture comprises an alpha layer “Alpha data” and at least one base layer “RGB data” (Fig. 1); 
wherein the bitstream comprises first layer information which is utilized in a first process performed on the at least one base layer (The RGB data is converted into YUV data that is respectively encoded in a video encoder based on a Y channel, a U channel and a V channel [0034]) and second layer information which is utilized in a second process (S204 [0042]; Fig. 2; S303 Fig. 3) different from the first process (S202-S203 [0040][0041]; Fig. 2; S301-S302 Fig. 3) performed on the alpha layer (Alpha data of each pixel obtained after separation is encoded as an independent image frame data of the picture [0034-[0036]; Fig. 1).

Regarding claim 2,
HUANG teaches all the features of claim 1, as outlined above.
HUANG further teaches wherein the at least one base layer corresponds to at least one color channel of the plurality of pictures (The RGB data is converted into YUV data that is respectively encoded in a video encoder based on a Y channel, a U channel and a V channel [0034]), and the alpha layer corresponds to a degree of transparency of the plurality of pictures (Alpha data is binary data means that a value corresponding to the Alpha data can include only 0 or 1.  For example, an Alpha value of some pictures includes only 1 or 0, correspondingly representing completely opaque or completely transparent.  A quantity of values of the Alpha data may alternatively be more than two.  A value corresponding to the Alpha data is usually 8 bits, and magnitude of the value is between 0 and 255 [0030]).
Regarding claim 3,
HUANG teaches all the features of claim 1, as outlined above.
HUANG further teaches wherein the first layer information is determined based on the first process using a first plurality of syntax elements (“yuv_format”, “lossless_flag “, “yuv_limit_range_flag “… [0081]-[0083]; Table 2) and the second layer information is determined based on the second process using a second plurality of syntax elements different from the first plurality of syntax elements (“alpha_flag” [0079]; Table 2; “alpha_channel_start_code”, “alpha_frame_stream_length” [0095]-[0100]; Table 5).

Regarding claim 4,
HUANG teaches all the features of claim 3, as outlined above.
HUANG further teaches wherein the first plurality of syntax elements comprise at least one syntax element that is excluded from the second plurality of syntax elements (“yuv_format”, “lossless_flag “, “yuv_limit_range_flag “… [0081]-[0083]; Table 2).

Regarding claim 18,
HUANG teaches all the features of claim 1, as outlined above.
HUANG further teaches wherein a particular coding unit size is used for performance of the second process on the alpha layer (A value corresponding to the Alpha data is usually 8 bits, and magnitude of the value is between 0 and 255 [0030]).

Regarding claim 20,
HUANG teaches all the features of claim 1, as outlined above.
HUANG further teaches wherein the conversion includes encoding the video into the bitstream (Fig. 1 and 2).

Regarding claim 21,
HUANG teaches all the features of claim 1, as outlined above.
HUANG further teaches wherein the conversion includes decoding the video from the bitstream (Fig. 1 and 3).

Regarding claims 22-24, are rejected under the same reasoning as claim 1, where HUANG teaches decoder/encoder apparatus/method (Fig. 1-3 and 12-15). 

Regarding claim 23, since the claim is just a storage device storing “encoded data” and not actually initiating any computer functions, claim 23 would really only be limited to any storage “memory” device that is capable of storing the claimed encoded data and the encoded data itself is not of patentable weight. Applicant is advised to rewrite the claim in the form of computer readable medium “CRM” corresponding to decoding or encoding method, where the there is a processor that process that encode/decode the data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG, in view of RUSANOVSKYY et al. (US 20160165262 A1) hereinafter RUSANOVSKYY.
Regarding claim 6, 
HUANG teaches all the features of claim 5, as outlined above.
HUANG did not explicitly teach wherein the first process, based on the first layer information for the at least one base layer, and the second process, based on the second layer information for the alpha layer, use at least one of a layer-specific intra prediction process or a layer-specific interpolation process.  
RUSANOVSKYY teaches wherein the first process, based on the first layer information for the at least one base layer, and the second process, based on the second layer information for the alpha layer, use at least one of a layer-specific intra prediction process (270, Fig. 2; The alpha data can be obtained from a multi-view video signal or can be obtained using alpha data of a neighboring block [0051]) or a layer-specific interpolation process.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of RUSANOVSKYY to the teachings of HUANG. The motivation for such an addition would be to reduce the number of bits of a multi-view video signal for encoding/decoding alpha data (RUSANOVSKYY [0008]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG, in view of JEONG et al. (US 20220021900 A1) hereinafter JEONG.
Regarding claim 16, 
HUANG teaches all the features of claim 1, as outlined above, which further teaches encoding/decoding alpha channel as a luma “Y” channel.
HUANG did not explicitly teach wherein only integer motion vectors and/or motion vector differences are used.
JEONG teaches wherein only integer motion vectors and/or motion vector differences are used (the motion vector difference is in the integer pixel unit [0051][0331]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of JEONG to the teachings of HUANG. The motivation for such an addition would be to increase coding efficiency (JEONG [0331]).

Regarding claim 17, 
HUANG teaches all the features of claim 1, as outlined above, which further teaches encoding/decoding alpha channel as a luma “Y” channel.
HUANG did not explicitly teach wherein a particular partition type of a plurality of partition types for partitioning prediction blocks are used.
JEONG teaches wherein a particular partition type of a plurality of partition types for partitioning prediction blocks are used (various partitioning modes, Fig. 7-11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of JEONG to the teachings of HUANG. The motivation for such an addition would be to efficiently encode and decode (JEONG [0005]).

Regarding claim 18, 
HUANG teaches all the features of claim 1, as outlined above, which further teaches encoding/decoding alpha channel as a luma “Y” channel.
HUANG did not explicitly teach wherein a particular coding unit size is used.
JEONG teaches wherein a particular coding unit size is used (maximum size of a coding unit [0060]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of JEONG to the teachings of HUANG. The motivation for such an addition would be to efficiently encode and decode (JEONG [0005]).

Please note: claims 16-18 represent well-known features of luma channel coding and hence can be rejected over HUANG as single reference 103. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419